Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted April 28, 2021 is acknowledged.
Claim Rejection 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28, depending on claim 1, reciting the composition “is aqueous”. Note, such composition would read on a composition wherein water is a major component of the composition. The application as originally filed lacks support from the application as originally filed. Particularly, the application does not describe a composition comprising Diethylene glycol 

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (“Diethylene glycol monoethyl ether: an emerging solvent in topical dermatology products,” J. Cosmetic Dermatology, 2011, Vol. 10, pp 324-329) in view of Hansenne et al. (US 2015/0320867 A1), and Tamarkin et al. (US 2015/0118164 A1). 
Osborne et al. discloses that Diethylene glycol monoethyl ether (DEGEE) is a liquid with a long history of use in cosmetic and over-the counter topically applied products. See, the Introduction section at page 324. Osborne discloses compositions comprising 25% DEGEE (present in 5% dapsone topical gel which comprises water as a further solvent) and 40% DEGEE in water solution without any further active ingredients (see page 325, column 2, paragraph 3). Osborne further discloses that the DEGEE has activity in the treatment of acne and the vehicle for topical dapsone comprising <1% carbomer, water and 25% DEGEE and a standard amount of methyl paraben (i.e. not containing a non-2-(2-ethoxyethoxy)ethanol active pharmaceutical ingredient) results in a 40-42% reduction of inflammatory lesions (i.e. the acne is treated) (see the first paragraph of the section entitled "Does DEGEE have activity in the treatment of acne?" on page 327). More specifically, Osborne discloses that, "skin surface lipids and epidermal lipids 
Osborne does not teach expressly a topical composition comprises Diethylene glycol monoethyl ether as the active ingredient, volatile liquid alkyl siloxane, an alcohol and a residual solvent as herein defined and method of using the same for treatment of acne.
However, Hansenne et al. teach a composition for topical delivery of active ingredients comprise volatile liquid alkyl siloxane, such as hexamethyldisiloxane, octamethyltrisiloxane, ethyltrisiloxane, or combination thereof, an optionally, organic solvent, such as ethoxydiglycol (diethylene glycol monoethyl ether) and ethanol. The active ingredient may be non-steroid anti-inflammatory agent. The composition may be in the form of lotion, cream, gel, ointment.  See, particularly, paragraphs [0127] to [0130], [0135] to [0137], [0147] to [0150] and the claims.  Particular examples of the composition also comprise other well-known pharmaceutical/cosmetic excipients, such as hexyldecanol (cetyl alcohol, a fatty alcohol), and Laureth-4 (tetraethylene glycol lauryl ether). See, paragraphs [0091] to [0093]. Tamarkin et al. teach that PPG stearyl ethers, such as PPG-15-stearyl ether, have been known for functioning as skin conditioning and penetration agents in cosmetic formulation and it has been known to be used in skin care composition against acne. See, particularly, paragraphs [0162] to [0164] and the claims. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a topical composition comprising the volatile alkyl siloxane herein, such as hexamethyldisiloxane and/or octamethyltrisiloxane, an organic solvent, such as ethanol,  and a residual solvent, such as PPG-15 stearyl ether, and to use diethylene glycol monoethyl ether as the active agent (without other active agent) for treatment of acne.  
A person of ordinary skill in the art would have been motivated to make a topical composition comprising the volatile alkyl siloxane herein, such as hexamethyldisiloxane and/or octamethyltrisiloxane, an organic solvent, such as ethanol, and a residual solvent, such as fatty alcohol, or PPG-15 stearyl ether, and to use diethylene glycol monoethyl ether as the active agent in the composition for treatment of acne because diethylene glycol monoethyl ether has been shown to have anti-inflammatory activity in the treatment of acne. The further employment of PPG-15 stearyl ether would have been obvious as PPG-15 stearyl ether has been known have been known for functioning as skin conditioning and penetration agents and is suitable for acne treating composition. As to the particular amounts of each of the ingredients recited herein, note, the optimization of a result effective parameter, e.g., the effective amounts and concentrations of therapeutic agent and functional ingredients, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. As to claims 9-11, requiring “consisting essentially of”  (claim 9) the diethylene glycol monoethyl ether, the first solvent and volatile second solve; (claim 10) the diethylene glycol monoethyl ether, the first solvent and a third solvent that is less volatile than the first solvent; and (claim 11) the diethylene glycol monoethyl ether, the first solvent(e.g., the volatile alkyl siloxane), a volatile second solvent (e.g. ethanol)  and a third solvent that is less volatile than the first solvent (e.g., PPG-15 stearyl ether), note, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). As to claim 26, reciting “the first solvent has a level of volatility about the same as that of isopropyl alcohol,” note, such limitation would be an inherent property of hexamethyldisiloxane (two silicone atoms) and/or octamethyltrisiloxane (three silicone atoms), Also the limitation of claim 27, “a liquid at or below 32oC” would be a property of PPG-15-stearyl ether, or Laureth-4. As to claim 28, note, given its broadest interpretation in light of application, claim 28 is construed as to read on a composition comprising any amount of water, e.g., the composition as disclosed in table 1 in the application, wherein water may be presented in the hydrophilic solvent, such as alkyl polypropylene glycol. Thus, the limitation of claim 28 would be met if the alkylpolypropylene glycol is not anhydrous, which would have been obvious  as the prior art as a whole do not require the composition be non-aqueous, or anhydrous. As to the limitation “maintains the 2-(2-ethoxyethoxy)ethanol in non-crystalline form on the skin for between about 2-8 hours once the composition is applied to the skin, note, since PPG-15 stearyl ether is the preferred residual solvent, it would meet such limitation as recited. Furthermore,  2-(2-ethoxyethoxy)ethanol would have been reasonably expected to be in non-crystalline form as the compound has a melting point of -76oC.
Response to the Arguments
Applicants’ amendments and remarks submitted April 28, 20921 have been fully considered, and found persuasive as to the rejections under 35 U.S.C. 112 and 35 U.S.C. 102(a)(1), but found unpersuasive as to the rejections set forth above. Particularly, the prior art as .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627